DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, including claims 37-43 and 51-57, in the reply filed on June 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 39, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knibbe (US 2016/0146943).
As to claim 37, Knibbe discloses a method performed by a first node 140 (see at least figures 1A, 1B), the method being for managing a movement of a radio antenna 120, the first node operating in a wireless communications network (see paragraphs [0026], [0027]), the method comprising: determining whether the movement of the radio antenna is above a threshold over a time period (see paragraph [0029]), the radio antenna being connected to a second node (110, 130) operating in the wireless communications network, the movement being with respect to at least one wireless device (see paragraphs [0026], [0027] which disclose “wireless signal 160”, “a beacon like device”) operating in the wireless communications network and the determining being based on an analysis of one or more properties of radio transmissions to or from the radio antenna over the time period (see paragraph [0029]), and initiating the providing of a message to one of: the second node and a third node (see paragraph [0031]) operating in the wireless communications network, the initiation of the providing of the message being based on a result of the determination (see paragraph [0031]).
As to claim 39, Knibbe discloses the radio transmissions comprise reference signals, and wherein the radio transmissions are one of: transmitted by the second node and measured by the at least one wireless device; and transmitted by the at least one wireless device and measured by the second node (see paragraph [0028]). 
As to claim 43, Knibbe discloses the message triggers at least one of: a report regarding maintenance of the radio antenna (see paragraph [0031]); shut down of the radio antenna; a report of a weather condition; and a report on seismic activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 38, 51-53, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe.
As to claims 38, 52, Knibbe fails to disclose determining one or more properties of radio transmissions based on a Doppler spectrum analysis.  The examiner, however, takes Official Notice that using a Doppler spectrum analysis to determine one or more properties of radio transmissions is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Knibbe as claimed, in order to determine the one or more properties of radio transmissions more accurately.
As to claim 51, it is rejected for similar reasons with respect to independent claim 37 as set forth above.  Knibbe further discloses the first node 140 comprising: interface circuitry configured to communicate with one or more other nodes of the wireless communications network (see paragraph [0031]); processing circuitry 140 operatively coupled to the interface circuitry, the processing circuitry 140 comprising one or more processors 140.  Knibbe fails to disclose the processing circuitry 140 comprising one or more memory circuits.  The examiner, however, takes Official Notice that a processing circuitry which comprises one or more memory circuits is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Knibbe as claimed, in order to quickly and accurately manage a movement of the antenna.
As to claim 53, Knibbe discloses the radio transmissions comprise reference signals, and wherein the radio transmissions are one of: transmitted by the second node and measured by the at least one wireless device; and transmitted by the at least one wireless device and measured by the second node (see paragraph [0028]). 
As to claim 57, Knibbe discloses the message triggers at least one of: a report regarding maintenance of the radio antenna (see paragraph [0031]); shut down of the radio antenna; a report of a weather condition; and a report on seismic activity.
Claim(s) 42, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe in view of Zlogar (US 2017/0045623).
As to claims 42, 56, Knibbe fails to disclose obtaining, based on the result of the determination, a second estimation of one of: a velocity of a wind and a seismic activity.  Zlogar discloses obtaining, based on the result of a determination that an antenna moves back and forth to a strong wind, a second estimation of one of: a velocity of a wind and a seismic activity (see paragraph [0084] which discloses querying a weather report).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Zlogar to Knibbe, in order to reposition/align the antenna based on the determined wind (as suggested by Zlogar at paragraph [0084]).
Allowable Subject Matter
Claims 40-41, 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 40-41, 54-55, the prior art of record fail to disclose the analysis is based on: obtained measurements of at least a phase of the radio transmissions over the time period; a division of the obtained measurements in subsets of periods of time comprised in the time period; a Fourier transform over each of the subsets of periods of time; and wherein the determining is further based on a set of Doppler spectrum values obtained from the Fourier transform over each of the subsets of periods of time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le Sage (US 2009/0201203); Jung (US 2009/0141623); Bennett (US 2018/0014213) disclose antenna alignment and monitoring.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646